United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2369
                                    ___________

United States of America,                *
                                        *
            Plaintiff - Appellant,       *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Karl Grinbergs,                         *
                                        * [UNPUBLISHED]
            Defendant - Appellee.       *
                                   ___________

                              Submitted: April 4, 2008
                                  Filed: April 15, 2008
                                  ____________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ____________
PER CURIAM.

       This case is back before us from the Supreme Court which vacated our panel
opinion and remanded for further consideration in light of Gall v. United States, 128
S. Ct. 586 (2007). We requested supplemental briefs from the parties which have now
been received by the court. We have observed that the briefing contains many
sentencing arguments which would be better presented to the district court in the first
instance. We therefore consider it appropriate to remand to the district court for
resentencing in light of Gall and all the appropriate sentencing factors. So ordered.

                       ______________________________